Citation Nr: 1524701	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to an increased rating for hepatitis C, currently rated as 30 percent disabling.  

3.   Entitlement to an increased rating for sinusitis, currently rated as 30 percent disabling.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, and from November 1990 to May 1991.  He served in Southwest Asia from January 4 to April 19, 1991.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board denied an effective date prior to October 1, 1999 for a grant of service connection for hepatitis C and a temporary total convalescent rating for hepatitis C.  It remanded the issues currently on appeal for additional development.  At that time, the Board discussed the procedural history at length and it will not be repeated here.    

In addition to the paper claims folder, there are pertinent electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered in the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome or an undiagnosed disability exhibited by fatigue that had its clinical onset in service or is otherwise related to active duty.  
2.  Hepatitis C has been quiescent during the claims period; credible evidence of incapacitating episodes of symptoms attributable to hepatitis C has not been shown.

3.  The Veteran has not had sinus surgery during the claims period or experienced osteomyelitis or separately compensable residuals from his 1994 sinus surgery. 

4.  The Veteran is service connected for: hepatitis C, rating as 30 percent disabling since October 1, 1999; sinusitis, rated as 10 percent disabling prior to September 7, 2000 and 30 percent thereafter; arthralgias of the hands, knees, and feet, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and acne, rated as 10 percent disabling.  His combined ratings are 40 percent prior to October 1, 1999; 60 percent prior to September 7, 2000; and 70 percent thereafter.  

5.  It is not shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Fatigue, to include as due to an undiagnosed illness or chronic multisymptom illness, was not incurred or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 3.307, 3.309, 3.317 (2014). 

2.  The criteria for rating greater than 30 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2014).

3.  The criteria for rating greater than 30 percent for sinusitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, 
DC 6513 (2014).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in September 2003 (TDIU), May 2004 (fatigue), March 2005 (fatigue), July 2009 (hepatitis C), letters sent to the Veteran.  The Veteran also received numerous statements of the case and supplemental statements of the case notifying him of the applicable laws and regulations and why his claims continued to be denied with the most recent being issued in February 2015.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran is represented by a private attorney and has had a fair opportunity to submit evidence and arguments in support of his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield, 444 F.3d at 1333-34.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes service treatment records, VA outpatient medical records, private medical records, statements from the Veteran, and pertinent Social Security Administration (SSA) records.  

The Veteran was most recently afforded VA examinations in January 2015 for his claims, inclusive of clinical evaluation and review of the claims folders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He contends that the VA fatigue medical opinion is inadequate due to its limited rationale.  He asserts that the examiner should have considered whether all of his symptoms viewed together are attributable to an undiagnosed illness.  He also asserts that these examination reports did not adequately consider his TDIU claim.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. § 3.159(c)(4).

The Board finds that the January 2015 VA fatigue medical opinion is adequate in light of the record.  An overall review of the examination report and medical opinion indicates that the examiner believes that the Veteran's fatigue reports are attributable to other medical conditions and not indicative of a chronic undiagnosed illness.  She specifically notes the Veteran's reports of joint arthralgias and declines to associate them with fatigue due to their relative quiescence as indicated by clinical records.  Indeed, more recent VA treatment records from 2008 to 2012 suggest that joint arthralgias, hepatitis C, and sinusitis are relatively inactive.  The updated clinical records are also highly probative evidence that the Veteran has not had chronic fatigue in recent years.  (See VA treatment records from 2008 to 2012 reflecting isolated complaints of fatigue to treating clinicians).  Most recently, a February 2015 clinician characterized the Veteran's subjective reports as psychiatric symptoms of anxiety, depression, and insomnia, as opposed to clinically significant fatigue.  Thus, the January 2015 medical opinion read as whole rules out the possibility of a chronic undiagnosed illness as an explanation for the Veteran's subjective reports of fatigue.  A remand to obtain an additional medical opinion would raise no reasonable possibility of supporting the claim.  38 C.F.R. § 3.159(d).  

The Board also finds that the January 2015 examination reports, in addition to updated medical records, are adequate to adjudicate this particular TDIU claim.  Recent VA treatment records indicate that the Veteran's service-connected disabilities are either quiescent or cause only minor symptomatology.  The January 2015 VA examiner clinically examined the Veteran for hepatitis C and sinusitis.  She also reached a conclusion from her clinical observations and review of recent clinical records that these symptoms were asymptomatic or relatively minor and not productive of unemployability.  Moreover, the February 2015 VA psychiatric records strongly suggest that the Veteran's unemployability is predominantly due to non-service-connected psychiatric disability.  

The Board notes that the TDIU claims period extends approximately 20 years.  The Veteran has recently asserted hepatitis C treatment from 2002 caused a period of unemployability.  As detailed below, the record contains sufficient contemporaneous medical and lay evidence from the period in question to decide the claim.  For these reasons, the Board concludes another remand for further development would raise no reasonable possibility of supporting the TDIU claim.  38 C.F.R. § 3.159(d).  

The record reflects substantial compliance with prior remands issued by the Court and Board.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In May 2000 and October 2004, the Court remanded the claimed chronic fatigue.  The instant decision provides adequate reasons and bases for why the fatigue claim was denied and the Board observes that a March 2005 VCAA letter was issued to comply with the October 2004 Court remand.  In the March 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records, provide appropriate VA examinations for claimed chronic fatigue, sinus, and hepatitis C, and readjudicate the claims.  The AOJ completed the requested development and readjudicated the claims in February 2015.  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Service connection for fatigue

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  
38 C.F.R. § 3.310(b).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Also, service connection may be presumed for chronic disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 
The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. § Part 4, not later than December 31, 2016. 

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec. 8, 2006).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

For purposes of this Persian Gulf War illness presumption, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although the Veteran is competent in certain situations to identify simple medical conditions, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's Department of Defense Form 214 (DD Form 214) confirms that he served in the Southwest Asia Theater of operations from January 4 to April 19, 1991, during the Persian Gulf War.  The Veteran was not treated for chronic fatigue in service.  Report of Medical History from March 1991 shows that the Veteran reported having insomnia. 

In July 1992, the Veteran filed service connection claims for acne, hypertension, and sinusitis.  

In January 1993, the Veteran had a VA general medical examination.  He identified sinusitis, headaches, and acne as his current complaints.  

June 1993 VA Gulf War examination included complaints about sinusitis and multiple joint arthralgias.  

January 1995 private medical records showed that the Veteran continued to be "doing well" with the exception of some pain and mild swelling in his hand.

February 1995 SSA activities of daily living questionnaire indicated that the Veteran had difficulty completing daily activities due to fatigue, depression, impaired concentration, and poor memory.  He acknowledged being recently hospitalized for severe depression.  He also had anxiety attacks and withdrawn behaviors. 

In July 1995, the Veteran claimed he had fatigue as a symptom of a Gulf War illness.  He believed it was related to his Southwest Asia deployment.  

May 1996 VA general medical examination showed that the Veteran reported that he was disabled due to bilateral hand arthralgias.  

June 1996 VA psychiatric examination reflected that the Veteran experienced depression shortly after his deployment.  Upon further questioning, he acknowledged having mild depression prior to service, but believed it increased during his deployment.  He reported lack of energy and insomnia as symptoms.  Clinical evaluation was notable for reports of tiredness and mildly withdrawn affect.  The examiner diagnosed dysthymic disorder.  

In his February 1997 notice of disagreement, the Veteran reported that he had fatigue and joint pain due to undiagnosed illness.  He took medication for joint pain relief.  

October 1997 VA general medical examination showed that the Veteran complained about joint pain and fatigue.  He was also HIV positive.  He had a significant medication regimen with side effects of diarrhea, poor appetite, and weight loss.  He had recently lost 30 pounds.  Clinical evaluation showed discomfort when moving his fingers and knees.  He had edema in his toes and slight edema in his feet and ankles.  He had difficulty walking.  The examiner diagnosed arthralgia of the knees, hands, and feet, HIV positive, loss of weigh due to medication, panic attacks, and reflux disorder. 

November 1998 VA psychiatric examination reflected that the Veteran complained about fatigue and insomnia.  He also reported panic attacks limiting his ability to drive.  Clinical examination was notable for slow speech, flat affect, and depressed mood.  The examiner diagnosed major depression and panic attacks.  

May 2000 private psychological evaluation showed that the Veteran had recently been treated for substance abuse.  Mental status examination was unremarkable and indicated a good fund of knowledge.  He performed well on memory testing.  The examiner diagnosed dysthymia and history of major depressive episodes.   

In January 2001, Dr. S reported that he treated the Veteran for fatigue, hypertension, obesity, and allergies.  He believed uncontrolled hypertension was related to obstructive sleep apnea.  He implied that daytime fatigue and sleepiness with difficulty concentrating were symptoms of sleep apnea.  A September 1999 sleep study confirmed that the Veteran had sleep apnea.    

In April 2001, the Veteran was afforded a VA examination specifically covering fatigue.  He reported having chronic fatigue and tiredness.  The examiner noted that the Veteran currently had diabetes.  Clinical findings were reported.  
As relevant, the examiner diagnoses included uncontrolled diabetes, arthralgias of the hands, knees, and feet, HIV, and Hepatitis C.  He provided an April 2001 addendum.  He stated that the Veteran had undiagnosed diabetes for months or years.  He believed his fatigue was likely due to uncontrolled diabetes.  He also cited hepatitis C or HIV infections as other possible causes.  

In June 2002, Dr. K submitted a letter.  He had treated the Veteran for several years.  He noted the Veteran was recently hospitalized for symptomatic hyperglycemia.  He reported that this condition did not cause chronic fatigue and arthralgias.  He noted that the Veteran had not had overt diabetes and routine electrolyte screenings did not confirm diabetes.  He was unsure of the etiology for fatigue, but believed it preceded hyperglycemia.  

In July 2002, Dr. P submitted a letter.  He reported treating the Veteran for hepatitis C.  He stated that the Veteran was asymptomatic and consequently, he did not believe it caused the Veteran's chronic fatigue.  

In February 2003, the Veteran reported that he had daily incapacitating episodes from symptoms related to hepatitis C treatment.  

In March 2003, Dr. P provided another letter.  He stated that the Veteran was being actively treated for hepatitis C.  The Veteran currently experienced daily fatigue and malaise and also had arthralgias in his knees.  

In an April 2003 letter, the Veteran reported that his claim was initially denied due to erroneous findings that his fatigue symptoms were attributable to HIV, hepatitis C, and diabetes.  Consequently he obtained medical reports to clarify that his fatigue disability was separate from these medical conditions.  

In January 2004, the Veteran had another VA general medical examination.  The examiner indicated that the Veteran's symptoms were stable over the past year.  He reported that hepatitis C was well controlled and his HIV status was asymptomatic.  He had sleep apnea.  He had a history of drug-induced diabetes, but was currently non-diabetic.  His depression and anxiety were controlled on medication.  

In June 2004, the Veteran asserted that he had chronic fatigue from hepatitis C.  He had daily fatigue since service.  He believed service connection was warranted for chronic fatigue as either directly attributable to service or as secondary to service-connected hepatitis C.  

April 2006 VA mental health clinic (MHC) records reflect that the Veteran had an extensive history of private psychiatric treatment and desired to start treatment through VA.  He believed his symptoms were under control with medication, but noted his physician had avoided Prozac.  He had a substance abuse history, currently in remission.  Mental status examination was unremarkable.  He had not had a panic attack in five years.  The examiner diagnosed dysthymia disorder and history of panic attacks.  

In August 2006, the Veteran was afforded a Gulf War examination.  The examiner noted the Veteran's Southwest Asia service.  The Veteran's chief complaints were digestive, chest, nerve damage from sinus surgery, hepatitis C, aching joints, and hypertension.  The examiner also noted that the Veteran was HIV positive, stable and had depressive illness.  Clinical evaluation did not show any joint inflammation.  He believed all the medical problems, except joint arthralgias, were attributable to known diagnoses.  He could not find a specific clinical diagnosis for arthralgias.  

July 2007 VA treatment records reflect that the Veteran described himself as "feeling well" until 3 weeks ago.  He had a history of diabetes, but became asymptomatic following treatment and ceased medication.  He recently gained 60 to 70 pounds.  About 3 weeks ago, he began experiencing increased fatigue, among other symptoms.  He believed he had hyperglycemia.  Clinical examination was significant for hepatomegaly and diabetes.  The examiner added diabetes and mild renal failure to prior diagnoses, including well controlled HIV and depression/ anxiety.
  
In January 2008, the Veteran reported that he had chronic fatigue since 1991.  He contended that his illnesses were well managed.  Consequently, VA erroneously attributed fatigue to other medical conditions.

July 2009 VA hepatitis C examination reflects that the Veteran was successfully treated in 2001 through a 48 week medication regimen.  He had significant side effects of weight loss, depression, and joint pain during treatment.  He improved.  He currently had stable, elevated liver function test, daily fatigue and malaise.  Since treatment, he had experienced myalgias, arthralgias, fatigue, malaise, and depression.  Clinical liver examination was notable for 10 percent weight gain.  The examiner diagnosed hepatitis C with associated myalgias, arthralgias, and fatigue.  

In December 2009, the Veteran reported having malaise from hepatitis C.  

April 2011 VA MHC records reflect that the Veteran was seeking follow-up treatment for HIV.  He had been followed by private psychiatrists and believed Prozac was effective.  He currently experienced poor mood and appetite.  He complained about fatigue and feelings of hopelessness.  He described his concentration and memory as poor.  MSE was notable for blood shot eyes and "so-so" mood.  The examiner assessed bipolar disorder, panic attacks with agoraphobia, obsessive compulsive disorder, and posttraumatic stress disorder (PTSD) and noted multiple co-morbidities.  

In January 2015, the Veteran had a VA chronic fatigue examination with review of the claims folder.  The examiner noted that the Veteran was not diagnosed with chronic fatigue.  However, the Veteran reported that he a chronic fatigue diagnosis from the rheumatology clinic.  He reported that fatigue was documented as "undiagnosed chronic illness" and included symptoms of sleeping problems and malaise.  He had problems with daytime sleepiness and a history of sleep apnea.  Other pertinent medical conditions included diabetes, hypertension, sleep apnea, HIV, depression, and insomnia.  He had prior problems with arthritis, but was no longer under treatment for it.  The examiner noted that sleep apnea and depression may cause symptoms similar to fatigue.  She believed that the Veteran did not have symptoms attributable to chronic fatigue syndrome.  She acknowledged that the Veteran reported constant fatigue symptoms.  She did not believe they resulted in restrictions in activities of daily living or incapacitation.  

The January 2015 VA examiner believed that fatigue was less likely related to service.  She noted that he had not been diagnosed with chronic fatigue syndrome.  She believed his fatigue symptoms may likely be attributable to sleep apnea or depression.  She believed that fatigue was less likely related to hepatitis C and sinusitis.  She cited the relative dormancy of hepatitis C, sinus and arthralgias as he was not under recent medical treatment for these disabilities.  She indicated that an aggravation did not occur and reiterated that fatigue may be related to sleep apnea, depression, and insomnia.  

In March 2015, the Veteran's representative asserted that fatigue was a qualifying chronic disability under 38 C.F.R. § 3.317.  She acknowledged that at times, fatigue had been attributed to a diagnosed disability, but contended that some of the medical evidence suggests that the cause is unknown.  She believed the evidence was at least in a state of relative equipoise on such an issue.  

The Veteran contends that he has chronic fatigue disability that is distinguishable from any other medical condition.  He contends that it is either a qualifying chronic disability under 38 C.F.R. § 3.317 and/or secondary to service-connected hepatitis C, sinusitis, arthralgias, or hypertension.  As explained below, the preponderance of the evidence weighs against the claim and it must be denied.

The Veteran is competent to report fatigue, lethargy, among other similar symptoms.  However, he has a long and complex medical history significant for depression, sleep apnea, diabetes, and hepatitis C.  Treating clinicians have at one time or another indicated that these disabilities were associated with the Veteran's subjective complaints of fatigue.  In this case, the issue of whether he has a separate fatigue disability, apart from any of his additional disabilities, is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He is not a medical professional and his opinions regarding the nature and etiology of his fatigue or of limited probative value.  

The competent medical evidence does not show the existence of a fatigue disorder that is not merely a symptom of an additionally diagnosed disability to include hepatitis C, depression, sleep apnea, or diabetes.  The Veteran initially asserted that he had a separate fatigue disability in his July 1995 claim.  Since then, his subjective fatigue complaints have been reported and evaluated in the context of treatment for other disabilities.  The clinical reports do not indicate that the Veteran has a separate clinically identifiable fatigue disability.  (November 1998 VA psychiatric examination report; January 2001 Dr. S letter; March 2003 Dr. P letter; June 2004 Veteran report acknowledging the possibility of fatigue as a hepatitis C symptom; July 2007 VA treatment records; July 2009 VA hepatitis C examination report; April 2011 VA MHC clinical records; January 2015 VA fatigue examination report).  


At best, Drs. K and P in June 2002 and July 2002 letters, respectively, exclude the possibility of hepatitis C and diabetes as causes for fatigue.  They do not address the possibility of sleep apnea and depression as causes as suggested by other medical records.  (See generally VA examination reports from June 1996, November 1998, August 2006, and January 2015; Dr. S January 2001 letter; April 2011 VA treatment records).  Moreover, subsequent medical evidence undermines Drs. K and P's reports.  Dr. P authored another letter in March 2003 noting that the Veteran had an active hepatitis C infection and implying it as a cause for fatigue.  The July 2007 VA treating clinician's report suggests that the Veteran only had a recent onset of fatigue and that it was clearly attributable to diabetes.  It also implies that the fatigue symptoms had been insignificant for some time.  For these reasons, the Board does not find the June and July 2002 physicians' letters probative to show a separate fatigue disability that cannot be attributed to a known clinical diagnosis.  

Alternatively, the Veteran asserts that fatigue is related to service-connected hepatitis C.  38 C.F.R. § 3.310.  Hepatitis C is rated pursuant to 38 C.F.R. § 4.115, Diagnostic Codes (DCs) 7345, 7354 (2001 and 2014).  Both DCs explicitly contemplate fatigue as a symptom of hepatitis C.  See id.  Thus, the fatigue symptom is contemplated within the currently assigned rating for hepatitis C.  Moreover, the 2015 VA medical report notes that the symptoms of hepatitis C are relatively mild and do not likely cause significant fatigue.  

Overall, the probative evidence weighs against finding that the Veteran has or has had a fatigue disability that is not a symptom of his additional medical conditions.  The benefit of the doubt doctrine is not applicable to this claim, and it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  All the elements specified in a disability grade need not necessarily be found although coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

(i) Hepatitis C, currently rated as 30 percent disabling

The Veteran is currently in receipt of a 30 percent rating for hepatitis C pursuant to 38 C.F.R. § 4.115, Diagnostic Code (DC) 7345 (2001).  The Veteran filed his current claim for an increased rating for hepatitis C in April 2005.  He is currently rated under hepatitis criteria effective prior to July 2, 2001.  As the current claim was filed after the revision, the revised criteria are for exclusive application.  38 C.F.R. § 4.115, DC 7354.

DC 7354 was created specifically for the evaluation of hepatitis C.  With serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

With regard to the notes following DC 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See § 4.14).  Note (2): For purposes of evaluating conditions under DC 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

August 2006 VA infectious disease clinical report indicates that the Veteran did not have any current complaints.  He reported gaining 40 pounds.  He remained active.  Clinical examination showed his abdomen to be normal.  The examiner assessed a history of hepatitis C.  

VA treatment records from July 2007 reflect a physical examination.  As relevant, the Veteran reported gaining 60 to 70 pounds over the past year.  He had a recent onset of increased fatigue, blurry vision, among other symptoms and was concerned he had hyperglycemia.  The examiner noted a history of hepatitis C status post viral clearance.  Clinical examination was significant for hepatomegaly of 14 centimeters at palpation of liver edge.  The examiner assessed diabetes and associated mild renal failure.  He recommended re-hydration to improve liver function.  

In July 2009, the Veteran asserted that his hepatitis C symptoms warranted a 60 percent disability rating. 

In July 2009, the Veteran had a VA hepatitis C examination.  The examiner noted that he was most recently treated for hepatitis C in 2001 with a 48 week course of Peginterferon and Ribavirin.  Side effects included weight loss, depression, and joint pain.  He had a liver biopsy and was unable to work due to the side effects.  Treatment ended in December 2001.  Post-treatment he had been monitored for recurrence.  Over the past two years, his liver function tests (LFTs) have been elevated, but stable.  He continued to have myalgias, arthralgias, fatigue, malaise, and depression since treatment.  The examiner characterized the course of symptoms since onset as stable and noted that the Veteran was not under current treatment.  The Veteran reported that had not used alcohol in the past two years.  He reported a history of 8 incapacitating episodes lasting 4 days over the past 12 months.  The examiner noted current symptoms of fatigue, malaise, and nausea on a daily basis.  He had intermittent vomiting.  Anorexia, right upper quadrant pain, and weight loss were not present.  Clinical examination showed that the Veteran had slight weight gain.  Malnutrition was not observed and abdominal examination was normal.  He did not have portal hypertension or any additional symptoms of liver disease.  Clinical testing was also performed.  The examiner diagnosed hepatitis C with associated myalgias, arthralgias, and fatigue.  

In August 2009, the Veteran reported that he had had hepatitis C since 1993.  He had symptoms of joint pains, weight loss, fatigue, and night sweats.  He noted that he had gain weight since his last period of active hepatitis C treatment in 2002.  He acknowledged currently being employed full time, but believed he was unemployable during the 48 week course of hepatitis C treatment in 2002.  

In a statement signed December 2009 and received by VA in December 2010, the Veteran reported that he had incapacitating fatigue, malaise, arthralgias, and gastrointestinal problems on a daily basis.  He stated that his symptoms were 8/10 in severity.  He had taken many days off of work and restricted his daily activities because of these symptoms.  He believed his hepatitis C symptoms had worsened.  

April 2011 VA infectious disease shows that hepatitis C laboratory studies were ordered. 

April 2012 VA infectious disease treatment records imply that the April 2011 viral loads indicated that the Veteran was cured of hepatitis C.  

In January 2015, the Veteran was afforded a VA hepatitis C examination with review of the claims folder.  The examiner noted that the Veteran had a history of hepatitis C dating to the 1990s and was treated with Interferon from 2000 to 2001.  He responded to treatment and has not had any additional treatment.  The examiner affirmed that continuous medication was not required for hepatitis C treatment.  She reported that the Veteran did not currently have any signs or symptoms attributable to hepatitis C.  She did not find any incapacitating episodes due to hepatitis C symptoms over the past 12 months.  Liver cirrhosis was not found.  The examiner noted September 2014 laboratory results.  She believed the hepatitis C symptoms did not preclude gainful employment.  She stated that the Veteran's hepatitis C was mild.  She noted recent liver studies indicating liver stability and an undetectable viral load.  

The preponderance of the evidence weighs against assignment of a rating in excess of 30 percent for service-connected hepatitis C as explained below.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.115, DC 7354.  Under DC 7354, a 40 percent rating contemplates:  daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

The evidence in favor of the claim consist of the Veteran's self reports in written statements and those given to the July 2009 VA examiner.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical transcription of self-reported history is not competent medical evidence).  The Veteran is certainly competent to report readily observable symptoms and severity.  Again, he has a complicated disability picture, including significant non-service connected psychiatric and diabetic symptoms that produce symptoms similar to those associated with hepatitis C.  (See February 2015 VA MHC report indicating the Veteran was unemployable primarily due to psychiatric symptoms; July 2007 primary care records an onset of recent symptoms overlapping with hepatitis C to a hyperglycemic episode as opposed to liver disease); Mittleider v. West, 11 Vet. App. 181 (1998).  

To the extent the Veteran is competent to report his symptoms associated with hepatitis C, the Board does not find him credible in reporting their severity.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  As explained below, his assertions of incapacitating episodes due to hepatitis C conflict with medical reports and are implausible when viewed with the entire record.  (Id.; July 2009 VA examination report; December 2009 signed statement from Veteran).  

The medical records indicate that the Veteran was last actively treated for hepatitis C around 2001 and 2002.  Since then, he has been monitored and deemed to have responded well to that treatment.  The July 2007 reports of recent symptoms, including fatigue and weight changes, were attributable to diabetes.  Mittleider, supra.  No objective liver abnormalities were recorded during the July 2009 VA liver examination.  Review of the July 2009 VA liver examination report indicates that the reported incapacitation due to hepatitis C was based upon the Veteran's self-reported symptoms.  Leshore, supra.; Swann, supra.  The objective clinical findings throughout the claims period do not suggest a hepatitis C outbreak or liver decompensation.  The most recent LFTs indicated his hepatitis C continued to be quiescent and that the pertinent laboratory history suggests liver stability.  Overall, these medical reports show that hepatitis C is asymptomatic and make it less plausible that hepatitis C would produce incapacitating or otherwise significant symptoms.  Id.  The January 2015 VA liver examiner affirmed as such.  Moreover, the Veteran's pecuniary bias in his reports is an additional factor weighing against his reports of severe hepatitis C symptoms.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board finds the January 2015 VA hepatitis C liver examination report highly probative evidence weighing against the claim.  The report indicates that hepatitis C has been asymptomatic.  The clinician's report was based upon contemporaneous evaluation, prior clinical records, and laboratory studies.  She did not believe any incapacitating episodes occurred over the prior 12 month period and characterized the disease as mild.  The Board considers this report to be highly persuasive evidence that the Veteran has not experienced any recent liver decompensation or associated residual symptoms.  Caluza, supra.  

For these reasons, the preponderance of the evidence weighs against the hepatitis C increased rating claim.  The benefit of the doubt rule is not for application, and the hepatitis C claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115, DC 7354.     

(ii) Chronic sinusitis with headaches and history of upper respiratory infections, with nerve damage secondary to surgery, currently rated as 30 percent disabling

The Veteran is service-connected for sinusitis with headaches and history of upper respiratory infections, with nerve damage secondary to surgery.  It is currently rated under 38 C.F.R. § 4.97, DC 6513 as sinusitis, maxillary, chronic.  Sinusitis is rated according to the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513. 

A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

August 2006 VA Gulf War examination shows that the Veteran had sinus surgery in 1994 for sinusitis treatment.  Since then, he had throbbing facial pain.  It occurred about four times per week and lasted up to an hour.  He rested and took analgesics as needed.  Clinical sinus examination was negative for nasal discharge.  Sinus X-rays showed maxillary air fluid levels at base due to superimposed osseous structures.  No other paranasal sinus abnormality was found.   The examiner assessed chronic sinusitis, status post-surgical repair, with trigeminal neuropathic pain.  

In his February 2007 notice of disagreement, the Veteran reported he had constant symptoms of head pain, tenderness, and purulent discharge with crusting.  He indicated that the August 2006 VA examination support his assertions.  

In October 2007, the Veteran reported that his sinusitis had increased in severity.  He had crusting, constant drainage, persistent dry cough, and upper respiratory problems.  

In January 2008, the Veteran stated that his sinus symptoms had increased since the 1994 sinus surgery.  He had constant facial and gum pain, crusting, and discharge.  

April 2011 VA infectious disease records indicate that the Veteran had a current sinusitis episode with watery eyes, post-nasal drip, and running nose.  He also had diffuse myalgias and arthralgias in all extremities.  He reported a 6 month history of enlarged lymph node under right jaw.  The examiner assessed HIV and sinusitis.  

March 2012 VA primary care records reflect that the Veteran had chronic sinusitis.  He denied ear pain or sputum production.  Clinical examination showed bilateral mildly painful lymph nodes.  The examiner was concerned about progression of HIV or an opportunistic infection, to include sinusitis.  He indicated it was mostly likely an HIV progression.  

April 2012 VA infectious disease treatment records reflect that the Veteran had recent sinus congestion and drainage.  He did not have any specific current complaint.  

In January 2015, the Veteran was afforded a VA sinus examination with review of the claims folder.  The examiner diagnosed chronic sinusitis.  The Veteran reported current symptoms of sinus infections every 2 to 3 months.  He denied any medical treatment for it.  His symptoms included nasal congestion and crusting.  He had one sinus surgery in 1994.  He self-treated with saline flushes.  He denied any history of osteomyelitis.  The examiner described the sinusitis as maxillary with symptoms of sinusitis episodes, sinus pain, and crusting.  She reported that he had three non-incapacitating episodes of sinusitis over the last 12 months.  He did not have any incapacitating sinusitis episodes.  He had history of endoscopic sinus surgery in 1994, but had not had any additional surgical intervention or residuals from the 1994 surgery.  Contemporaneous sinus X-rays showed no paranasal sinus air-fluid level and right frontal sinus as aplastic.  The examiner indicated that the sinus condition would not affect work and that the Veteran did not work due to psychiatric disability.  She further commented that the Veteran did not have osteomyelitis.  Reports of headaches, pain, and purulent discharge were solely based upon the Veteran's subjective reports.  She stated that the clinical evaluation was essentially negative with mild nasal drainage and noted that the Veteran was not under active medical treatment.  

The preponderance of the evidence weighs against assignment of a rating in excess of 30 percent for service-connected chronic sinusitis, with headaches and history of upper respiratory infections, with nerve damage secondary to surgery, as explained below.  38 C.F.R. § 4.97, DC 6513.  The 50 percent rating criteria under DC 6513 require either radical sinus surgery with complications or near constant symptoms following repeated surgeries.  Id.  

The Veteran has only had one sinus surgery in 1994.  He has no history of osteomyelitis.  (See January 2015 VA sinus examination report).  His post-operative complication of nerve damage is reportedly facial pain.  (See August 2006 VA Gulf War examination report).  However, the Board does not find this report adequate to show a post-operative sinus surgery complication approximating osteomyelitis.  Subsequent medical records do not suggest that the Veteran experienced a clinically identifiable complication from the 1994 sinus surgery during the relevant appeals period.  (See VA treatment records from April 2011, March 2012, April 2012; VA examination report from January 2015).  The Veteran does not actively seek treatment for his sinusitis or postoperative complications.  Id.; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The evidence shows that the Veteran has been able to report for medical treatment and relate his concerns to treating clinicians.  These facts imply that his sinusitis symptoms and any residual complications from 1994 sinus surgery are of no more than a mild nature.  Id.

For these reasons, the preponderance of the evidence weighs against the sinusitis claim.  The benefit of the doubt rule is not for application, and the sinusitis claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6513.     

(iii) Extraschedular ratings

When the schedular evaluations are deemed inadequate, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

As explained below, the Board finds that the Veteran's disability picture is not as unusual or exceptional in nature as to render his disability ratings for hepatitis C or sinusitis inadequate, whether considering this disability alone or in connection with his additional service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For hepatitis C, the schedular criteria contemplate daily fatigue, malaise, malnutrition, and hepatomegaly; and provide ratings in accordance with the severity of such symptoms.  38 C.F.R. § 4.115, DC 7354.  The representative contends an extraschedular rating is warranted based upon the work interference caused by hepatitis C symptoms.  As detailed above, the Board finds that the most probative evidences weighs against a finding of significant symptoms attributable to hepatitis C during the claims period for an increased rating.  Review of the outpatient VA treatment records shows that hepatitis C has been essentially quiescent during the claims period.  (VA treatment records from July 2007, April 2011, and April 2012).  The reports given by the July 2009 VA examiner were rejected since they were premised upon the Veteran self-reports.  His self-reports were deemed unpersuasive due to their implausibility and inconsistency with the additional evidence.  Caluza, supra.  While the Veteran has experienced occupational interference during the claims periods, the most probative evidence weighs against any finding that it was due to hepatitis C symptoms.  Id. The evidence does not otherwise show that the Veteran has any unusual symptoms attributable to hepatitis C or symptoms of a severity greater than those contemplated in the schedular rating criteria.  

For sinusitis, the schedular criteria contemplate headaches, sinus pain, purulent discharge, and crusting.  38 C.F.R. § 4.97, DC 6513.  It also contemplates the need for operative intervention and postoperative residuals, such as osteomyelitis.  Id.  The Veteran's representative asserts an extraschedular rating is warranted.  She does not provide a specific reason.  The evidence does not show that the Veteran has any unusual symptoms attributable to sinusitis or typical sinus symptoms of a severity greater than those contemplated in the schedular rating criteria.  As noted above, the Board finds that the Veteran's report about facial neurological disturbance as a postoperative residual of 1994 sinus surgery is contemplated by the 50 percent rating criteria.  The Board rejects his reports about the severity of neurological disturbance and does not find it to warrant additional or increased ratings.  

Finally, the Board notes that under Johnson, supra, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, probative evidence indicates that the Veteran has asymptomatic or relatively minor hepatitis C and sinusitis symptoms.  He is service-connected for arthralgias, hypertension, and acne.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that has not been attributed to a specific service-connected disability.  (See also January 2015 VA hepatitis and sinus examination reports).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

(iv) Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of  Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  In determining the single disability or overall combined rating, disabilities arising from a common etiology will count as a single disability for TDIU purposes.  Id.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

For the applicable period which dates to October 1995, the Veteran's total combined rating is 40 percent prior to October 1, 1999; 60 percent prior to September 7, 2000; and 70 percent thereafter.  His service connected disabilities include the following: hepatitis C, rated as 30 percent disabling since October 1, 1999; sinusitis, rated as 10 percent disabling prior to September 7, 2000 and 30 percent thereafter; arthralgias of the hands, knees, and feet, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and acne, rated as 10 percent disabling.  

The Veteran's disabilities do not arise from a single etiology.  Thus, he does not meet the schedular TDIU criteria for a single disability rated as 60 percent disabling or multiple disabilities with at least one disability rated as 40 percent disabling and an overall combined disability rating of 70 percent for any portion of the claims period.  Id.; 38 C.F.R. §§ 4.25, 4.26.    

The Board is precluded from awarding extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation and Pension Service to consider entitlement on an extraschedular basis.  Id.  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A July 1994 private psychiatric evaluation indicates that the Veteran had a severe episode of depression with suicidal ideation.  The contemporaneous report reflects that the Veteran wanted to leave work due to depression.  A complete psychiatric evaluation was conducted.  The examiner diagnosed major depression with anxiety features.  He detailed how the Veteran's psychiatric problems would benefit from treatment.  

In a January 1995 statement to SSA, the Veteran reported that he was disabled due to joint pain and severe depression.  

January 1995 private medical records show that the Veteran continued to be "doing well" with the exception of some pain and mild swelling in his hand.  Clinical examination was significant for hand tenderness, but was otherwise normal.  The examiner noted that no additional joints were significant for pain.  He listed an impression of HIV positive, sinusitis, history of gastroesophageal reflux disorder (GERD), improved depression, arthritis with stable symptoms, and history of hepatitis C.  He recommended a rheumatology consultation if hand pain began to worsen.

January 1995 report from Dr. L indicates that the Veteran's HIV was stable, but that the Veteran should avoid working near acutely ill persons due to his HIV status.  He further commented that the Veteran's overall medical condition is stable.   

February 1995 SSA activities of daily living questionnaire indicate that the Veteran had difficulty completing daily activities due to fatigue, depression, impaired concentration, and poor memory.  He acknowledged being recently hospitalized for severe depression.  He also had anxiety attacks and withdrawn behaviors. 

In October 1995, the Veteran stated that he was too disabled to work.  

In March 1996, the Veteran reported that he had psychological problems, digestive problems, and unexplained arthralgias.  

In May 1996, the Veteran had a VA general medical examination.  He reported being disabled due to joint pain in his hands.  He stated that it was initially manifest during service.  He was unable to write.  He also reported frequent sinusitis episodes.  Clinical examination was grossly normal and showed his hands to be free of swelling, deformity, and instability.  He had a full range of motion in both hands.  The examiner assessed a history of joint pain for both hands.  

The Veteran was also afforded a VA psychiatric examination in June 1996.  He reported that he had no energy or motivation to work.  He reported insomnia and depression symptoms significantly affecting his activities.  He was diagnosed with a dysthymic disorder and rule out major depression.  

In August 1996, the Veteran stated that he worked from 1990 to 1994 at the Birmingham VA Medical Center.  He missed many days due to illness and was currently on disability retirement.  

In November 1996, the Veteran reported that he had not worked in two years due to unspecified illness. 

In February 1997 notice of disagreement, the Veteran reported that he was completely disabled as recognized by SSA.  He stated that he was terminally ill from HIV/AIDS and could not work.  He also believed his unemployability was caused by illness incurred in service.   

Private medical records from January and April 1997 reflect that the Veteran had significant side effects from HIV antiretroviral medications and these side effects interfered with work.  

In July 1997, Dr. S submitted a letter stating that the Veteran had panic disorder and was undergoing treatment.  She indicated that his symptoms would improve with an 8 week course of treatment.  

In September 1997, the Veteran stated that he could not work from February 1994 to March 1997 due to HIV and psychiatric symptoms.

An October 1997 VA general medical examination reflects that the Veteran returned to work.  However, he had missed many days due to illness.  He was currently taking antiretroviral medication to treat HIV.  He also had arthralgias in his hands and feet.  He had difficulty with panic and anxiety symptoms to the extent that he refrained from driving.  The examiner concluded the HIV medication side effects and joint pain significantly limited the Veteran ability to work.  

More recently, the Veteran's main contention is that he was unable to work while undergoing a 48 week course of hepatitis C treatment around 2001 to 2003.  (See Veteran statements from January 2008, July 2009, and August 2009).  A November 2001 letter to his employer indicates that the Veteran desired to resign for unspecified health problems.  An October 2002 employer letter indicates that the Veteran left work due to unspecified medical disability effective February 23, 2002.   

September 2001 private medical records include a 1 month history of productive coughing.  The Veteran reported arthralgias, myalgias, chills, and sore throat.  Mediation had improved some of his symptoms.  However, he vomited nearly every night for the past 10 days.  The examiner assessed upper respiratory infection with an unclear etiology.  He noted the Veteran's additional medical conditions.  

January 2002 private medical records reflect that the Veteran had a history of upper respiratory infections and chronic cough over many months.  The examiner was questioning whether the chronic cough was related to hypertension medication, asthma, or allergies.  

February 2002 private medical records indicate that the Veteran had stable HIV, but continued to experience recurrent upper respiratory infections and chronic coughing.  Stopping his hypertension (ACE) medication did not affect his cough.  Clinical examination was significant for increased tonsils and mild adenopathy.  The physician listed possibilities for the cough included chronic allergies, asthma, and drug side effects.  He referred the Veteran to the liver clinic for hepatitis C. 

February 2002 hepatitis clinic records reflect that alanine aminotransferase (ALT) levels were persistently elevated.  The examiner believed the Veteran was a candidate for Peginterferon and Ribavirin hepatitis C treatment.  He cleared the Veteran to begin treatment by April 2002.  

May 2002 private medical records confirm that the Veteran was recommended for hepatitis C treatment based upon his laboratory findings.  May 2002 CT Abdomen report indicates that the Veteran had prominent lymph nodes in the peripancreatic and porta hepatis region.  

June 2002 private medical records show that the Veteran started hepatitis C drug treatment.  He had minor flu like symptoms.  He also had sinus symptoms, but no signs of bacterial infection.  The examiner recommended continued drug treatment.  A note taken a week later indicates that the Veteran had a 20 pound weight loss over the past month due to poor appetite.  

Private medical records from August 2002 reflect that the Veteran had been treated for hepatitis C for 3 months.  He also was under treatment for HIV.  Clinical examination was grossly normal.  

August 2002 private medical records indicate that Dr. W cleared the Veteran to return to work.  

A September 2002 letter from Dr. W indicates that the Veteran tolerated the hepatitis C treatment well and had improved liver function.  

An October 2002 SSA physical capacity evaluation by Dr. P indicates that the Veteran had restrictions on physical activities.  However, Dr. P did not believe pain was a significantly limiting factor.  He reported that the drug side effects were expected to be severe and limit effectiveness due to distraction, inattention, and drowsiness, among other symptoms.  

In December 2002, the Veteran reported that SSA and the U.S. Office of Personnel Management recognized him as disabled.  

December 2002 VA hepatitis examination reflects that the Veteran was responding well to current hepatitis C treatment.  Clinical evaluation showed his liver was not enlarged and that he did not have jaundice.  Clinical testing showed normal liver function.  The symptoms from hepatitis C treatment included weight loss from 270 to 194 pounds.  
 
In a March 2003 letter, Dr. B reported that he treated the Veteran for hepatitis C.  The Veteran had fatigue, malaise and knee arthralgias.  He believed the Veteran's hepatitis symptoms were significant.  

Contemporaneous SSA records show that the Veteran appealed an initially adverse decision.  On appeal, he received an initial disability award beginning October 2001 due to a primary diagnosis of hepatitis and a secondary diagnosis of affective; or mood disorders.  (October 2002 SSA decision).  SSA removed him from disability in February 2004 based upon evidence that he had been employed.  (April 2004 notice of proposed decision).

January 2004 VA general medical examination shows that his hepatitis C and HIV was assessed as well controlled.  The examiner found that the Veteran was physically capable of work. 

October 2008 VA treatment records indicate that the Veteran had been working full time for several years.

The July 2009 VA liver examination report indicates that the Veteran was employed, but missed significant time from work due to depression, bipolar affective disorder (BAD), joint pains, and myalgias.  

April 2012 VA MHC records reflect that the Veteran continued to have significant psychiatric symptoms.  The examiner indicated that the Veteran was unable to work and placed on disability due to his psychiatric disorders.  

The January 2015 VA liver and sinusitis examination reports indicate that the examiner believed that these disabilities would not preclude gainful employment.  The examiner reached this conclusion based upon review of the claims folder and clinical observation.    

Most recently, a VA MHC clinician made a February 2015 report regarding the Veteran's employability.  She stated that the Veteran had been disabled primarily due to psychiatric reasons for the past 21 years.  He had severe anxiety and depression, in addition to a chronic sleep disorder.  She noted that the Veteran tried to work on multiple occasions, but had difficulty with attendance.    

Overall, a clear preponderance of the evidence weighs against a referral for extraschedular TDIU consideration for any portion of the claims period.  38 C.F.R. § 4.16(b).  The evidence shows that the Veteran has some post-secondary education and occupational experience in administrative and counseling fields.  He has had periods of gainful employment during the appeals period and significant non-service-connected psychiatric disabilities affecting employment.  (Veteran statements from July, September, and October 1997; November 1998 VA examination report; February 2015 VA MHC records).  

In a September 2003 report, the Veteran reports periods of unemployment from June 1994 to March 1997, December 1998 to September 2000 and October 2001 to January 2003.  (Veteran report, September 2003).  The record also indicates that he has been unemployed sometime after 2008.  (VA treatment records from October 2008 confirming employment; VA examination report January 2015).  Consequently, these periods are exclusively for consideration below.  

The contemporaneous medical evidence from the 1995 to 1997 period of unemployment indicates that the Veteran had significant long standing history of non-service-connected psychiatric disorders and a period of active HIV treatment around 1997.  (See private medical records from July 1994, June 1996, January 1997, April 1997; VA treatment records from April 2012, February 2015).  There is no clinical evidence that service-connected disabilities, by themselves, precluded all forms of gainful employment.  The May 1996 VA examination report indicates that the Veteran had difficulty with work due to service-connected joint arthralgias, but does not indicate that it caused unemployability.  Notably, the clinical findings for the hands implied limited symptoms.  During this period, the Veteran himself even attributed his unemployability to HIV treatment and psychiatric disorders.  (See Veteran statements from February 1997, September 1997).  The Board acknowledges the Veteran's reports that he could not work due to hand arthralgias, but finds the clinical reports more persuasive to show that hand arthralgias were not the predominant cause of unemployability for this period.  

For the second period of unemployability around 2001 and 2002, the Veteran contends it was caused by service-connected hepatitis C treatment side effects.  His contemporaneous work resignation letters cite unspecific health reasons for leaving work in late 2001.  The medical records confirm that he underwent hepatitis C treatment beginning May 2002.  Review of the hepatitis C treatment records do not 

contain any information that the Veteran was precluded from sedentary work for a significant period of time.  Notably, an August 2002 report from Dr. W suggests the Veteran could work.  At best, the March 2003 letter from Dr. B confirms that the Veteran was then experiencing significant hepatitis C symptoms.  However, the Veteran had returned to work at that time.  (See Veteran statement from September 2003).  The Board notes the Veteran's subjective reports of severe symptoms attributable to hepatitis C treatment and the successful October 2002 SSA disability appeal, but finds that they conflict with contemporaneous medical evidence.  As a whole, the contemporaneous medical evidence weighs against a finding that the Veteran experienced unemployability due to service-connected disabilities from 2001 to 2002.  The Board does not find the Veteran's assertions of unemployability due to hepatitis C treatment persuasive due to its conflict with contemporaneous medical records.  Caluza, supra.

For the most recent period of unemployability continuing to the present, the evidence shows that the Veteran is unemployable due to psychiatric disability.  (April 2012 and February 2015 VA treatment records; January 2015 VA examination reports).  The January 2015 VA examiner reviewed the pertinent medical history and clinically examined the Veteran for service-connected hepatitis C and sinusitis.  She believed that these disabilities would not cause unemployability due to their quiescence or mild severity.  Her report is plausible and consistent with the prior clinical records.  It is highly probative evidence against a finding of unemployability due to service-connected disability.  Caluza, supra.

The Board notes that the July 2009 VA examiner attributed some of the Veteran's work difficulties to service-connected arthralgias.  However, contemporaneous clinical records through February 2015 do not suggest that arthralgias cause significant disability.  Again, the Veteran has demonstrated an ability to report for medical care and has had an opportunity to freely relate his symptoms to treating clinicians.  (See VA treatment records from 2008 to 2012; Buczynski, supra.)  It is reasonable to infer from 2008 to 2012 VA treatment records that arthralgias are not significantly disabling.  Caluza, supra.; see also January 2015 VA examination report (examiner states similar conclusion).  There is no persuasive evidence that the Veteran's service-connected arthralgias, acne, or hypertension significantly interfere with employment since the Veteran last left work.   

For the reasons stated above, the preponderance of the evidence is against referral for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b).  The benefit-of-the-doubt doctrine is therefore not applicable, and the TDIU claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a disability manifested by fatigue is denied.
 
A rating in excess of 30 percent for hepatitis C is denied. 

A rating in excess of 30 percent for chronic sinusitis with headaches and history of upper respiratory infections, with nerve damage secondary to surgery is denied. 

Entitlement to TDIU is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


